Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment filed October 10, 2022, claims 1-6, 9-12, 14, and 17- 19 has been amended, claims 7, 8, 13, 15, and 20 has been cancelled, claims 1-6, 9-12, 14, 16-19, and 21-25 are currently pending for examination.   

Response to Arguments
Regarding Double Patenting applicant’s arguments, see page 9 paragraph 3, filed October 10, 2022, has been noted.

Regarding 35 U.S.C. 103 applicant’s arguments, see page 10 -  page 12 (all), filed October 10, 2022, with respect to claims 1-6, 9-12, 14, and 16-19 have been fully considered and are not persuasive.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  A second ground of rejection is further presented in view of Sheng et al. (US Pub. No.: 2019/0158205).

Regarding claim 1, the applicant first argued that, see page 11 paragraph 1, “ … Baldemair does not disclose "identifying] a row from the RRC message that indexes a corresponding record in a time domain resource allocation (TDRA) table" as recited by independent claims 1, 9, and 14. Instead, Baldemair discloses "using a selected one of a plurality of tables to determine a time-domain resource that a network has allocated to the wireless device for transmission or reception of a wireless signal." (Baldemair, claim 6.) And Baldemair discloses that the selected table can be determined "based on information other than a time-domain resource allocation field received in downlink control information." (Baldemair, claim 7.) However, the feature above as recited by the independent claims of this Application is related to determining a record in an allocation table, not making the selection of the allocation table as described Baldemair. Moreover, Baldemair does not determine "one or more TDRA parameters from the entry of TDRA table." Instead, Baldemair discloses "first information" that can include "information contained in downlink control information (DCI) from the network," "information indicating which DCI format has been used for scheduling," etc. (Baldemair,    [0083] - [0093].) This "first information" is described as being "received from a network node" in Baldemair, not "from the entry of the allocation table" as recited by independent claims 1, 8, and 14. (Baldemair,    [0006] - [0009], [0058].)
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Baldemair clearly teaches, radio front end circuitry (see Fig.6, radio front end circuitry 112, prov524,see Fig.3, radio front end circuitry 112) configured to receive a Radio Resource Control (RRC) message (see Fig.1, Fig.6, para. 0057, time-domain resource allocation tables include pre-defined tables with default values for the time domain resource allocation, tables configured using RRC signaling, and a combination of pre-defined and RRC-configured tables. The time-domain resource allocation tables indicate an allocation of time-domain resources, such as time-domain resources of the PUSCH or PDSCH, for transmission or reception of a wireless signal / UE receiving a RRC message, see also para. 0058) to schedule a Physical Downlink Shared Channel (PDSCH) (see para. 0139, receiving the wireless signal on a physical downlink shared channel (PDSCH) using the allocated time-domain resource, also Fig.1, para. 0057,  the table express the starting (or ending) symbol relative to PDCCH/CORESET symbol(s) used to schedule PDSCH, prov524, claim 1, page 1, lines 27-35, page 2 lines 8-18, 20-28); radio front end circuitry (see Fig.6, radio front end circuitry 112, prov524,see Fig.3, radio front end circuitry 112) configured to receive a Radio Resource Control (RRC) message (see Fig.1, Fig.6, para. 0057, time-domain resource allocation tables include pre-defined tables with default values for the time domain resource allocation, tables configured using RRC signaling, and a combination of pre-defined and RRC-configured tables. The time-domain resource allocation tables indicate an allocation of time-domain resources, such as time-domain resources of the PUSCH or PDSCH, for transmission or reception of a wireless signal / UE receiving a RRC message, see also para. 0058) to schedule a Physical Downlink Shared Channel (PDSCH) (see para. 0168, sending the wireless device information indicating one of a plurality of entries within the determined one of the plurality of tables, the selected entry indicating a time-domain resource that has been allocated to the wireless device for the transmission or reception of the wireless signal, also para. 0139, receiving the wireless signal on a physical downlink shared channel (PDSCH) using the allocated time-domain resource, also Fig.1, para. 0057,  the table express the starting (or ending) symbol relative to PDCCH/CORESET symbol(s) used to schedule PDSCH, prov524, claim 1, page 1, lines 27-35, page 2 lines 8-18, 20-28).

Regarding claim 1, the applicant further argued that, see page 11 paragraph 2, “ … As another example, GPP214 does not disclose decoding "the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length" as recited by independent claims 1, 8, and 14. Instead, GPP214 discloses that the "UE shall upon detection of a PDCCH with a configured DCI format decode the corresponding PDSCHs as indicated by that DCI." (GPP214, p. 8, section 5.1) The corresponding PDSCHs as described in GPP214 are not "the one or more TDRA parameters [from the entry of the allocation table]." Therefore, a combination of Baldemair and 3GPP214 does not render independent claims 1, 9, and 14 obvious. Dependent claims 2-5, 10, 11, 14, and 16-18 are likewise not rendered obvious by the combination of Baldemair and 3GPP214 for at least the same reasons as the independent claim from which they respectively depend and further in view of their own respective features. Accordingly, Applicant respectfully requests the rejection of claims 1-5, 9-11, 14, 16-18 under 35 U.S.C. § 103 be reconsidered and withdrawn
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, 3GPP clearly teaches, a processing circuitry is configured to: identify a row from a RRC message that indexes a corresponding record in a time domain resource allocation (TDRA) table (see page 10, sec. 5.1.2.1, When the UE is scheduled to receive PDSCH by a DCI, the Time-domain PDSCH resources field of the DCI provides a row index of an RRC configured table [pdsch-symbolAllocation], where the indexed row defines the slot offset Ko, the start and length indicator SLIV, and the PDSCH mapping type to be assumed in the PDSCH reception. The starting symbol S relative to [the start of the slot], and the number of consecutive symbols L counting from the symbol S allocated for the PD SCH are determined from the start and length indicator SLIV of the indexed row, see also Table 5.1.2.2.1-1) and decode the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length (see section 5.1, 5.1.2, a UE shall upon detection of a PDCCH with a configured DCI format decode the corresponding PDSCHs as indicated by that DCI, and when the UE is scheduled to receive PDSCH by a DCI, the Time-domain PDSCH resources field of the DCI provides a row index of an RRC configured table [pdsch-symbolAllocation], where the indexed row defines the slot offset Ko, the start and length indicator SLIV, and per section 5.1.2.1, 6.1.2.1, the starting symbol S relative to [the start of the slot] {identify a starting symbol}, and the number of consecutive symbols L counting from symbol S allocated for the PUSCH {an allocation length} are determined from the start and length indicator SLIV of the indexed w,  see also 5.1.4), and 
control reception of the PDSCH based on the starting symbol and the allocation length (see section 5.1.1-5.1.2, when the UE is scheduled to receive PDSCH by a DCI, the Time-domain PDSCH resources field of the DCI provides a row index of an RRC configured table fpdsch-symbolAllocation], where the indexed row defines the slot offset Ko, the start and length indicator SLIV, and the PDSCH mapping type to be assumed in the PDSCH reception. -    The slot allocated for the PDSCH is determined by Ko of the indexed row n+Ko, where n is the slot with the scheduling DCI, Ko is based on the numerology of PDSCH, and -    The starting symbol S relative to [the start of the slot], and the number of consecutive symbols L counting from the symbol S allocated for the PDSCH are determined from the start and length indicator SLIV of the indexed row, see also section 5.1.5, the UE receives a selection command [10, TS 38.321] used to map up to 8 TCI states to the codepoints of the DCI field higher layer configuration of TCI states and before reception of the activation command, the UE may assume that the antenna ports of one DM-RS port group of PDSCH of a serving cell are co-located with the SSB determined in the initial access procedure).

The applicant first argued that, see page 12 paragraph 2, “ … as discussed above, the combination of Baldemair and 3GPP214 does not render independent claims 1, 9, and 14 obvious. 3GPP211does not provide the missing teachings or suggestions with respect to these independent claims nor does the Office Action so allege. Therefore, a combination of Baldemair, 3GPP214, and 3GPP211 does not render independent claims 1, 9, and 14 obvious. Dependent claims 6, 12, and 19 are likewise not rendered obvious by the combination of Baldemair, 3GPP214, and 3GPP211 for at least the same reasons as the independent claim from which they respectively depend and further in view of their own respective features. Accordingly, Applicant respectfully requests the rejection of claims 6, 12, and 19 under 35 U.S.C. § 103 be reconsidered and withdrawn.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	      Per above cited reasons, the above listed claims are not allowable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 9 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 21 of parent U.S. Patent No. US 11,025,456   (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 9 and 14 of the instant application merely broadens the scope of the claims 1, 11 and 21 of the A Patent by eliminating the elements and their functions of the claims, and claims 1, 9 and 14 of this instant application is therefore an obvious variant thereof.
Instant Application 17334556
Patent 11,025,456  
1. A user equipment (UE), comprising: radio front end circuitry configured to receive a Radio Resource Control (RRC) message to schedule a Physical Downlink Shared Channel (PDSCH); and processing circuitry configured to: identify a[[n]] row from the RRC message that indexes a corresponding record in a[[n]] time domain resource allocation (TDRA) table, identify an entry of the TDRA table that corresponds to the row, determine one or more TDRA parameters from the entry of TDRA table, decode the one or more TDRA parameters start of a slot in which the PDSCH is to be received and an allocation length, and control reception of the PDSCH based on the starting symbol and the allocation length.
1. A user equipment (UE), comprising: radio front end circuitry configured to receive a Radio Resource Control (RRC) message that includes a configuration for a physical downlink shared channel (PDSCH); and processing circuitry configured to: identify a time domain resource allocation (TDRA) field indexing a corresponding record in a TDRA table from the RRC message, determine a start and length indication value (SLIV) from the corresponding record in the TDRA table, decode the SLIV to obtain a starting symbol relative to a start of a slot in which the PDSCH is to be received and an allocation length, wherein the allocation length is a number of consecutive symbols counting from the starting symbol, and wherein a combination of the starting symbol and the allocation length is based on a PDSCH mapping type for reception of the PDSCH, and control receipt of the PDSCH based on the starting symbol and the allocation length of the corresponding record in the TDRA table.
9. A method for communicating within a physical shared channel, the method comprising: receiving, by a user equipment (UE), downlink control information (DCI) to schedule a Physical Downlink Shared Channel (PDSCH); identifying, by the UE, a value of a time domain allocation field of the DCI that indexes a corresponding record in a time domain resource allocation (TDRA) table; identifying, by the UE, a row of the TDRA table that corresponds to the value of the time domain allocation field; determining, by the UE, one or more TDRA parameters from the row of the TDRA table; decoding, by the UE, the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length indicating a number of consecutive symbols allocated for the PDSCH counted from the starting symbol; and controlling, by the UE, reception of the PDSCH based on the starting symbol and the allocation length.
11. A user equipment (UE), comprising: radio front end circuitry configured to receive a Radio Resource Control (RRC) message that includes a configuration for a physical uplink shared channel (PUSCH); and processing circuitry configured to: identify a time domain resource allocation (TDRA) field indexing a corresponding record in a TDRA table from the RRC message, determine a start and length indication value (SLIV) from the corresponding record in the TDRA table, decode the SLIV to obtain a starting symbol relative to a start of a slot in which the PUSCH is to be transmitted and an allocation length, wherein the allocation length is a number of consecutive symbols counting from the starting symbol, and wherein a combination of the starting symbol and the allocation length is based on a PUSCH mapping type for the transmission of the PUSCH, and control transmission of the PUSCH based on the starting symbol and the allocation length of the corresponding record in the TDRA table.
14. A user equipment (UE), comprising: a memory that stores a time domain resource allocation (TDRA) table having a plurality of entries that are arranged as a plurality of rows; and processing circuitry configured to: identify a row from among the plurality of rows of the TDRA table from downlink control information (DCI) scheduling a Physical Downlink Shared Channel (PD SCH), determine one or more TDRA parameters from an entry from among the plurality of entries of the TDRA table that corresponds to the row, decode the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length, and control reception of the PDSCH based on the starting symbol and the allocation length.
21. A user equipment (UE), comprising: radio front end circuitry configured to receive a Radio Resource Control (RRC) message that includes a configuration for a shared data channel; and processing circuitry configured to: identify a time domain resource allocation (TDRA) field indexing a corresponding record in a TDRA table from the RRC message, determine a start and length indicator (SLIV) from the corresponding record in the TDRA table, decode the SLIV to obtain a starting symbol relative to a start of a slot in which the shared data channel is to be received or transmitted and an allocation length, wherein the allocation length is a number of consecutive symbols counting from the starting symbol, and wherein a combination of the starting symbol and the allocation length is based on a shared data channel mapping type of the shared data channel, and control receipt or transmission of the shared data channel based on the starting symbol and the allocation length of the corresponding record in the TDRA table.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1, 9, and 14 of the instant application merely broaden the scope of the claims 1, 11 and 21 of 11,025,456 .

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 9-11, 14, 16-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. (US Prov. 62587524 (prov524) and published as US Pub. No.: 2019/0159213), and further in view of 3GPP214 (3GPP TS 38.214 v1.3.0, NR, Physical layer procedures for data).

As per claim 1, Baldemair disclose A user equipment (UE) (see Fig.6, UE 110, prov524, Fig.3, Wireless Device 110), comprising: 
radio front end circuitry (see Fig.6, radio front end circuitry 112, prov524,see Fig.3, radio front end circuitry 112) configured to receive a Radio Resource Control (RRC) message (see Fig.1, Fig.6, para. 0057, time-domain resource allocation tables include pre-defined tables with default values for the time domain resource allocation, tables configured using RRC signaling, and a combination of pre-defined and RRC-configured tables. The time-domain resource allocation tables indicate an allocation of time-domain resources, such as time-domain resources of the PUSCH or PDSCH, for transmission or reception of a wireless signal / UE receiving a RRC message, see also para. 0058) to schedule a Physical Downlink Shared Channel (PDSCH) (see para. 0168, sending the wireless device information indicating one of a plurality of entries within the determined one of the plurality of tables, the selected entry indicating a time-domain resource that has been allocated to the wireless device for the transmission or reception of the wireless signal, also para. 0139, receiving the wireless signal on a physical downlink shared channel (PDSCH) using the allocated time-domain resource, also Fig.1, para. 0057,  the table express the starting (or ending) symbol relative to PDCCH/CORESET symbol(s) used to schedule PDSCH, prov524, claim 1, page 1, lines 27-35, page 2 lines 8-18, 20-28);                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and 
processing circuitry (see Fig.6, processing circuitry 170, prov524,see Fig.3, processing circuitry 170) configured to:
identify a row from the RRC message that indexes a corresponding record in a time domain resource allocation (TDRA) table (see Fig.1, para. 0057-0060, the wireless device determines / identifies which time-domain resource allocation table to use based on first information received from a network node, such as a base station. The wireless device determines a time-domain resource allocated to the wireless device based on the time-domain resource allocation table determined from the first information and based on second information received from the network node, the second information comprise a time-domain resource allocation field, such as a bit field, received in DCI. With respect to the example illustrated in FIG. 1, each table includes four entries such that a time-domain resource allocation field comprising a two bits-wide bit field may be used to select one of the four entries in the table (e.g., value “00” to select the first entry, “01” to select the second entry, “10” to select the third entry, and “11” to select the fourth entry, clearly the UE identifying a row, see also para. 0118-0125, using a selected one of a plurality of tables to determine a time-domain resource that a network has allocated to the wireless device for transmission or reception of a wireless signal. [0119] 7. The method of the previous embodiment, further comprising determining the selected table based on information other than a time-domain resource allocation field received in downlink control information from the network. [0120] 8. The method of any of the previous embodiments, further comprising making the selection of the selected table at the wireless device based on information that is available to both the network and the wireless device. [0121] 9. The method of example embodiment 6, wherein the information used to make the selection of the selected table comprises one or more of: [0122] information contained in downlink control information (DCI) from the network and signalled to the wireless device for another purpose besides identifying the selected time-domain resource allocation; [0123] which DCI format has been used for scheduling (e.g., regular DCI format or fallback DCI format); [0124] which CORSET/search space has been used for scheduling; [0125] if the transmission is slot-based or non-slot-based; see page 27-29, prov 524 ),
identify an entry of the TDRA table that corresponds to the row , determine one or more TDRA parameters from the entry of TDRA table (see Fig.1, para. 0057-0061, the time-domain resource allocation tables include multiple entries, and the different table entries differ in at least one of OFDM starting symbol and/or scheduled time duration in OFDM symbols. The OFDM symbols indicated using any two parameters selected from start symbol, stop symbol, and duration in symbols (e.g., start symbol and stop symbol, start symbol and duration, or stop symbol and duration). The start symbol is absolute with respect to the slot boundary, or relative to a scheduling DCI/CORESET. Different tables could also have different definitions with respect to the starting (or ending) OFDM symbol, see para. also 0102-0108, see page 27-29, prov 524), 
determine one or more TDRA parameters from the entry of the TDRA table (see Fig.1, para. 0057-0061, the absolute numbering could be useful for slot-based or Type A transmission while relative numbering could be preferred by non-slot-based or Type B transmission, each table includes four entries such that a time-domain resource allocation field comprising a two bits-wide bit field may be used to select one of the four entries in the table (e.g., value “00” to select the first entry, “01” to select the second entry, “10” to select the third entry, and “11” to select the fourth entry, as show in Fig.1, for Type A, 01, is the second entry, parameters are Start 2A, Duration 2A,  and para. 0137, 0185, wherein the selected entry indicates at least two of a start symbol, a stop symbol, and a duration in symbols for the transmission or reception of the wireless signal, see also para. 0105-0116, wherein the first information comprises one or more of: [0106] a. information contained in downlink control information (DCI) from the network and signalled to the wireless device for another purpose besides determining the time-domain resource; [0107] b. information indicating which DCI format has been used for scheduling (e.g., regular DCI format or fallback DCI format); [0108] c. information indicating which CORSET/search space has been used for scheduling; [0109] d. information indicating if the transmission is slot-based or non-slot-based; [0110] e. carrier aggregation related information; [0111] f. bandwidth part related information; [0112] g. information indicating a slot format; [0113] h. information indicating if the transmission is single slot or multi-slot; [0114] i. configuration of downlink/uplink indicator received in DCI; [0115] j. Radio Network Temporary Identifiers (RNTI); and/or [0116] k. information indicating numerology (e.g., OFDM subcarrier spacing and/or cyclic prefix, see page 27-29, prov 524), and
wherein the one or more TDRA parameters includes a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length (see para. 0236-0238, the scheduling DCI provide an index into a UE-specific table giving the OFDM symbols used for the PDSCH (or PUSCH) transmission, including a starting OFDM symbol and a length in OFDM symbols of the allocation).
Although Baldemair disclose one or more TDRA parameters includes a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length,

Baldemair however does not explicitly disclose decode the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length, and control reception of the PDSCH based on the starting symbol and the allocation length;

3GPP214 however disclose a processing circuitry is configured to: identify a row from a RRC message that indexes a corresponding record in a time domain resource allocation (TDRA) table (see page 10, sec. 5.1.2.1, When the UE is scheduled to receive PDSCH by a DCI, the Time-domain PDSCH resources field of the DCI provides a row index of an RRC configured table [pdsch-symbolAllocation], where the indexed row defines the slot offset Ko, the start and length indicator SLIV, and the PDSCH mapping type to be assumed in the PDSCH reception. The starting symbol S relative to [the start of the slot], and the number of consecutive symbols L counting from the symbol S allocated for the PD SCH are determined from the start and length indicator SLIV of the indexed row, see also Table 5.1.2.2.1-1) and decode the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length (see section 5.1, 5.1.2, a UE shall upon detection of a PDCCH with a configured DCI format decode the corresponding PDSCHs as indicated by that DCI, and when the UE is scheduled to receive PDSCH by a DCI, the Time-domain PDSCH resources field of the DCI provides a row index of an RRC configured table [pdsch-symbolAllocation], where the indexed row defines the slot offset Ko, the start and length indicator SLIV, and per section 5.1.2.1, 6.1.2.1, the starting symbol S relative to [the start of the slot] {identify a starting symbol}, and the number of consecutive symbols L counting from symbol S allocated for the PUSCH {an allocation length} are determined from the start and length indicator SLIV of the indexed w,  see also 5.1.4), and 
control reception of the PDSCH based on the starting symbol and the allocation length (see section 5.1.1-5.1.2, when the UE is scheduled to receive PDSCH by a DCI, the Time-domain PDSCH resources field of the DCI provides a row index of an RRC configured table fpdsch-symbolAllocation], where the indexed row defines the slot offset Ko, the start and length indicator SLIV, and the PDSCH mapping type to be assumed in the PDSCH reception. -    The slot allocated for the PDSCH is determined by Ko of the indexed row n+Ko, where n is the slot with the scheduling DCI, Ko is based on the numerology of PDSCH, and -    The starting symbol S relative to [the start of the slot], and the number of consecutive symbols L counting from the symbol S allocated for the PDSCH are determined from the start and length indicator SLIV of the indexed row, see also section 5.1.5, the UE receives a selection command [10, TS 38.321] used to map up to 8 TCI states to the codepoints of the DCI field higher layer configuration of TCI states and before reception of the activation command, the UE may assume that the antenna ports of one DM-RS port group of PDSCH of a serving cell are co-located with the SSB determined in the initial access procedure).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to decode the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length, and control reception of the PDSCH based on the starting symbol and the allocation length, as taught by 3GPP214, in the system of Baldemair, so as to support  the physicals layer procedures of data channels for 5G-NR, see 3GPP214, see page 10, section 5.1.2..

As per claim 2, the combination of Baldemair and 3GPP214 teaches the UE of claim 1.

Baldemair further disclose wherein the radio front end circuitry is configured to receive downlink control information (DCI) to schedule the reception of a physical downlink shared channel (PDSCH) (see Fig.2, para. 0139, receiving the wireless signal on a physical downlink shared channel (PDSCH) using the allocated time-domain resources,  see also para. 0074, the wireless device determines the time-domain resource allocation entry within the selected table based on the time-domain resource allocation field received in DCI from the network node, see also para. 0072, 0077, 0099-0107).

As per claim 3, the combination of Baldemair and 3GPP214 teaches the UE of claim 2.

Baldemair further disclose wherein the processing circuitry is configured to: identify a value of a time domain allocation field of the DCI, and identify the row that corresponds to the value of the time domain allocation field (see para. 0057-0061, the wireless device determines which time-domain resource allocation table to use based on first information received from a network node, such as a base station. The wireless device determines a time-domain resource allocated to the wireless device based on the time-domain resource allocation table determined from the first information and based on second information received from the network node. The second information is different from the first information. In some embodiments, the second information indicates which entry of the determined table to use to determine the time-domain resource allocated to the wireless device. For example, the second information may comprise a time-domain resource allocation field, such as a bit field, received in DCI. With respect to the example illustrated in FIG. 1, each table includes four entries such that a time-domain resource allocation field comprising a two bits-wide bit field may be used to select one of the four entries in the table (e.g., value “00” to select the first entry, “01” to select the second entry, “10” to select the third entry, and “11” to select the fourth entry)), and
3GPP214 further disclose wherein the processing circuitry is configured to: identify a value of a time domain allocation field of the DCI, and identify the row that corresponds to the value of the time domain allocation field (see page 10-11, sec. 5.1.2.2, the UE shall determine the resource block assignment in frequency domain using the resource allocation field in the detected PDCCH DCI. Two downlink resource allocation schemes type 0 and type 1 are supported. The UE may assume that when the scheduling grant is received with DCI format 1 _0 downlink resource allocation type 1 is used).

As per claim 4, the combination of Baldemair and 3GPP214 teaches the UE of claim 1.

3GPP214 further disclose wherein the allocation length indicates a number of consecutive symbols allocated for the PDSCH counted from the starting symbol (see page 10, sec. 5.1.2.1, When the UE is scheduled to receive PDSCH by a DCI, the Time-domain PDSCH resources field of the DCI provides a row index of an RRC configured table fpdsch-symbolAllocation], where the indexed row defines the slot offset Ko, the start and length indicator SLIV, and the PDSCH mapping type to be assumed in the PDSCH reception. The slot allocated for the PDSCH is determined by Ko of the indexed row n+Ko, where n is the slot with the scheduling DCI, Ko is based on the numerology of PDSCH, and The starting symbol S relative to [the start of the slot], and the number of consecutive symbols L counting from the symbol S allocated for the PDSCH are determined from the start and length indicator SLIV of the indexed row).

As per claim 5, the combination of Baldemair and 3GPP214 teaches the UE of claim 1.

3GPP214 further disclose wherein the processing circuitry is further configured to determine whether the starting symbol and the allocation length is a valid combination of parameters based on a mapping type of the PDSCH (see para. 0086, 0097, 0112, Fig.10, the maximum number of OFDM symbols that constitute the sub-slot is N.sup.SF,.mu..sub.symb-1, the sub-slot length is indicated by a physical layer control channel (e.g., by DCI format), the sub-slot with the length of N.sup.SF,.mu..sub.symb-1 may start at the second symbol in a slot. The starting position of a sub-slot may be indicated by a physical layer control channel (e.g., by DCI format), see also Fig.15, para. 0137-0142, 0146, upon detection of the UE-specific PDCCH, the UE 102 may receive the corresponding PDSCH. The DCI format of the UE-specific PDCCH may include one or more information field(s), for example, a field for indicating resource block assignment for the PDSCH, a field for indicating the starting position (the index of first OFDM symbol which carries the PDSCH) of the PDSCH, a field for indicating modulation order and transport block size for the PDSCH, see also Table 5 Table 6, para. 0109).

As per claim 9, Baldemair disclose A method for communicating within a physical shared channel (see Fig.3 prov524, see Fig.6, para. 0138, receiving the wireless signal on a physical downlink shared channel (PDSCH) using the allocated time-domain resource ,prov524, claim 1, page 1, lines 27-35), the method comprising: 
receiving, by a user equipment (UE) (see Fig.6, UE 110, prov524, Fig.3, Wireless Device 110), downlink control information (DCI) to schedule a Physical Downlink Shared Channel (PDSCH) (see para. 0105-0116, wherein the first information comprises one or more of: [0106] a. information contained in downlink control information (DCI) from the network and signalled to the wireless device for another purpose besides determining the time-domain resource; [0107] b. information indicating which DCI format has been used for scheduling, also para. 0139, receiving the wireless signal on a physical downlink shared channel (PDSCH) using the allocated time-domain resource, also Fig.1, para. 0057,  the table express the starting (or ending) symbol relative to PDCCH/CORESET symbol(s) used to schedule PDSCH, see page 27-29, prov 524); 
identifying, by the UE, a value of a time domain allocation field of the DCI that indexes a corresponding record in a time domain resource allocation (TDRA) table(see Fig.1, para. 0057-0060, the wireless device determines / identifies which time-domain resource allocation table to use based on first information received from a network node, such as a base station. The wireless device determines a time-domain resource allocated to the wireless device based on the time-domain resource allocation table determined from the first information and based on second information received from the network node, the second information comprise a time-domain resource allocation field, such as a bit field, received in DCI. With respect to the example illustrated in FIG. 1, each table includes four entries such that a time-domain resource allocation field comprising a two bits-wide bit field may be used to select one of the four entries in the table (e.g., value “00” to select the first entry, “01” to select the second entry, “10” to select the third entry, and “11” to select the fourth entry, clearly the UE identifying a row, see para. 0118-0125, using a selected one of a plurality of tables to determine a time-domain resource that a network has allocated to the wireless device for transmission or reception of a wireless signal. [0119]  determining the selected table based on information other than a time-domain resource allocation field received in downlink control information from the network. [0120] 8. information contained in downlink control information (DCI) from the network and signalled to the wireless device for another purpose besides identifying the selected time-domain resource allocation; [0123] which DCI format has been used for scheduling (e.g., regular DCI format or fallback DCI format); [0124] which CORSET/search space has been used for scheduling; [0125] if the transmission is slot-based or non-slot-based; see page 27-29, prov 524 );
identifying, by the UE, a row of the TDRA table that corresponds to the value of the time domain allocation field (see Fig.1, para. 0057-0061, the time-domain resource allocation tables include multiple entries, and the different table entries differ in at least one of OFDM starting symbol and/or scheduled time duration in OFDM symbols. The OFDM symbols indicated using any two parameters selected from start symbol, stop symbol, and duration in symbols (e.g., start symbol and stop symbol, start symbol and duration, or stop symbol and duration). The start symbol is absolute with respect to the slot boundary, or relative to a scheduling DCI/CORESET. Different tables could also have different definitions with respect to the starting (or ending) OFDM symbol, see also para. 0102-0108, wherein the plurality of tables are time-domain resource allocation tables, see also para, 0105-0116, information indicating which CORSET/search space has been used for scheduling ,see page 27-29, prov 524, claim 1, page 1, lines 27-35, page 2 lines 8-18, 20-28); 
determining, by the UE, one or more TDRA parameters from the row of the TDRA table (see Fig.1, para. 0057-0061, the absolute numbering could be useful for slot-based or Type A transmission while relative numbering could be preferred by non-slot-based or Type B transmission, each table includes four entries such that a time-domain resource allocation field comprising a two bits-wide bit field may be used to select one of the four entries in the table (e.g., value “00” to select the first entry, “01” to select the second entry, “10” to select the third entry, and “11” to select the fourth entry, as show in Fig.1, for Type A, 01, is the second entry, parameters are Start 2A, Duration 2A,  and para. 0137, 0185, wherein the selected entry indicates at least two of a start symbol, a stop symbol, and a duration in symbols for the transmission or reception of the wireless signal, see also para. 0105-0116).

Baldemair however does not explicitly disclose decoding, by the UE, the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length indicating a number of consecutive symbols allocated for the PDSCH counted from the starting symbol; and controlling, by the UE, reception of the PDSCH based on the starting symbol and the allocation length.

3GPP214 however disclose decoding, by the UE, the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length indicating a number of consecutive symbols allocated for the PDSCH counted from the starting symbol (see section 5.1, 5.1.2, a UE shall upon detection of a PDCCH with a configured DCI format decode the corresponding PDSCHs as indicated by that DCI, and when the UE is scheduled to receive PDSCH by a DCI, the Time-domain PDSCH resources field of the DCI provides a row index of an RRC configured table [pdsch-symbolAllocation], where the indexed row defines the slot offset Ko, the start and length indicator SLIV, and per section 5.1.2.1, 6.1.2.1, the starting symbol S relative to [the start of the slot] {identify a starting symbol}, and the number of consecutive symbols L counting from symbol S allocated for the PUSCH {an allocation length} are determined from the start and length indicator SLIV of the indexed w,  see also 5.1.4); and 
controlling, by the UE, transmission or reception of the physical shared channel based on the starting symbol and the allocation length (see section 5.1.1-5.1.2, when the UE is scheduled to receive PDSCH by a DCI, the Time-domain PDSCH resources field of the DCI provides a row index of an RRC configured table fpdsch-symbolAllocation], where the indexed row defines the slot offset Ko, the start and length indicator SLIV, and the PDSCH mapping type to be assumed in the PDSCH reception. -    The slot allocated for the PDSCH is determined by Ko of the indexed row n+Ko, where n is the slot with the scheduling DCI, Ko is based on the numerology of PDSCH, and -    The starting symbol S relative to [the start of the slot], and the number of consecutive symbols L counting from the symbol S allocated for the PDSCH are determined from the start and length indicator SLIV of the indexed row, see also section 5.1.5, the UE receives a selection command [10, TS 38.321] used to map up to 8 TCI states to the codepoints of the DCI field higher layer configuration of TCI states and before reception of the activation command, the UE may assume that the antenna ports of one DM-RS port group of PDSCH of a serving cell are co-located with the SSB determined in the initial access procedure).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of decoding, by the UE, the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length indicating a number of consecutive symbols allocated for the PDSCH counted from the starting symbol; and controlling, by the UE, reception of the PDSCH based on the starting symbol and the allocation length, as taught by 3GPP214, in the system of Baldemair, so as to support  the physicals layer procedures of data channels for 5G-NR, see 3GPP214, see page 10, section 5.1.2.

As per claim 10, the combination of Baldemair and 3GPP214 teaches the method of claim 9.

Baldemair further disclose wherein the receiving comprises receiving the DCI to schedule or the reception of the PDCSH (PUSCH) (see Fig.2, para. 0074, the wireless device determines the time-domain resource allocation entry within the selected table based on the time-domain resource allocation field received in DCI from the network node, see also para. 0072, 0077, 0099-0107).

As per claim 11, the combination of Baldemair and 3GPP214 teaches the method of claim 9.

3GPP214 further disclose the method further comprising determining that the starting symbol and the allocation length is a valid combination of parameters based on a mapping type of the PDSCH (see para. 0086, 0097, 0112, Fig.10, the maximum number of OFDM symbols that constitute the sub-slot is N.sup.SF,.mu..sub.symb-1, the sub-slot length is indicated by a physical layer control channel (e.g., by DCI format), the sub-slot with the length of N.sup.SF,.mu..sub.symb-1 may start at the second symbol in a slot. The starting position of a sub-slot may be indicated by a physical layer control channel (e.g., by DCI format), see also Fig.15, para. 0137-0142, 0146, upon detection of the UE-specific PDCCH, the UE 102 may receive the corresponding PDSCH. The DCI format of the UE-specific PDCCH may include one or more information field(s), for example, a field for indicating resource block assignment for the PDSCH, a field for indicating the starting position (the index of first OFDM symbol which carries the PDSCH) of the PDSCH, a field for indicating modulation order and transport block size for the PDSCH, see also Table 5 Table 6, para. 0109).

As per claim 14, Baldemair disclose A user equipment (UE) (see Fig.6, UE 110, prov524, Fig.3, Wireless Device 110), comprising: 
a memory (see Fig.6, para. 0218, processing circuitry 120 may execute instructions stored in device readable medium 130 or in memory within processing circuitry 120) that stores a time domain resource allocation (TDRA) having a plurality of entries that are arranged as a plurality of rows (see para. Fig.1, para. 0057-0060, a time-domain resource allocation table, 0168, sending the wireless device information indicating one of a plurality of entries within the determined one of the plurality of tables, the selected entry indicating a time-domain resource that has been allocated to the wireless device for the transmission or reception of the wireless signal, also para. 0138, receiving the wireless signal on a physical downlink shared channel (PDSCH) using the allocated time-domain resource ,prov524, claim 1, page 1, lines 27-35, page 2 lines 8-18, 20-28); and 
processing circuitry (see Fig.6, Processing circuitry 120) configured to: 
identify a row from among the plurality of rows of the TDRA table from downlink control information (DCI) scheduling a Physical Downlink Shared Channel (PDSCH) (see Fig.1, para. 0057-0060, the wireless device determines / identifies which time-domain resource allocation table to use based on first information received from a network node, such as a base station. The wireless device determines a time-domain resource allocated to the wireless device based on the time-domain resource allocation table determined from the first information and based on second information received from the network node, the second information comprise a time-domain resource allocation field, such as a bit field, received in DCI, see also para. 0102-0108, wherein the plurality of tables are time-domain resource allocation tables, and wherein the information used to make the selection of the selected table comprises one or more of: [0122] information contained in downlink control information (DCI) from the network and signalled to the wireless device for another purpose besides identifying the selected time-domain resource allocation, also Fig.1, para. 0057,  the table express the starting (or ending) symbol relative to PDCCH/CORESET symbol(s) used to schedule PDSCH, see page 27-29, prov 524), 
determine one or more TDRA parameters from an entry from among the plurality of entries of the TDRA table that corresponds to the row (see Fig.1, para. 0057-0061, the absolute numbering could be useful for slot-based or Type A transmission while relative numbering could be preferred by non-slot-based or Type B transmission, each table includes four entries such that a time-domain resource allocation field comprising a two bits-wide bit field may be used to select one of the four entries in the table (e.g., value “00” to select the first entry, “01” to select the second entry, “10” to select the third entry, and “11” to select the fourth entry, as show in Fig.1, for Type A, 01, is the second entry, parameters are Start 2A, Duration 2A,  and para. 0137, 0185, wherein the selected entry indicates at least two of a start symbol, a stop symbol, and a duration in symbols for the transmission or reception of the wireless signal, see also 0118-0125, using a selected one of a plurality of tables to determine a time-domain resource that a network has allocated to the wireless device for transmission or reception of a wireless signal. [0119] 7. The method of the previous embodiment, further comprising determining the selected table based on information other than a time-domain resource allocation field received in downlink control information from the network. [0120] 8. The method of any of the previous embodiments, further comprising making the selection of the selected table at the wireless device based on information that is available to both the network and the wireless device. [0121] 9. The method of example embodiment 6, wherein the information used to make the selection of the selected table comprises one or more of: [0122] information contained in downlink control information (DCI) from the network and signalled to the wireless device for another purpose besides identifying the selected time-domain resource allocation; [0123] which DCI format has been used for scheduling (e.g., regular DCI format or fallback DCI format); [0124] which CORSET/search space has been used for scheduling; [0125] if the transmission is slot-based or non-slot-based; see page 27-29, prov 524), 

Baldemair however does not explicitly disclose decode the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length, and control reception of the PDSCH based on the starting symbol and the allocation length.

3GPP214 however disclose decode the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length (see section 5.1, 5.1.2, a UE shall upon detection of a PDCCH with a configured DCI format decode the corresponding PDSCHs as indicated by that DCI, and when the UE is scheduled to receive PDSCH by a DCI, the Time-domain PDSCH resources field of the DCI provides a row index of an RRC configured table [pdsch-symbolAllocation], where the indexed row defines the slot offset Ko, the start and length indicator SLIV, and per section 5.1.2.1, 6.1.2.1, the starting symbol S relative to [the start of the slot] {identify a starting symbol}, and the number of consecutive symbols L counting from symbol S allocated for the PUSCH {an allocation length} are determined from the start and length indicator SLIV of the indexed w,  see also 5.1.4), and 
control reception of the PDSCH based on the starting symbol and the allocation length (see section 5.1.1-5.1.2, when the UE is scheduled to receive PDSCH by a DCI, the Time-domain PDSCH resources field of the DCI provides a row index of an RRC configured table fpdsch-symbolAllocation], where the indexed row defines the slot offset Ko, the start and length indicator SLIV, and the PDSCH mapping type to be assumed in the PDSCH reception. -    The slot allocated for the PDSCH is determined by Ko of the indexed row n+Ko, where n is the slot with the scheduling DCI, Ko is based on the numerology of PDSCH, and -    The starting symbol S relative to [the start of the slot], and the number of consecutive symbols L counting from the symbol S allocated for the PDSCH are determined from the start and length indicator SLIV of the indexed row, see also section 5.1.5, the UE receives a selection command [10, TS 38.321] used to map up to 8 TCI states to the codepoints of the DCI field higher layer configuration of TCI states and before reception of the activation command, the UE may assume that the antenna ports of one DM-RS port group of PDSCH of a serving cell are co-located with the SSB determined in the initial access procedure).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of decode the one or more parameters to obtain a configuration for the physical shared channel, and control transmission or reception of the physical shared channel based on the configuration for the physical shared channel, as taught by 3GPP214, in the system of Baldemair, so as to support  the physicals layer procedures of data channels for 5G-NR, see 3GPP214, see page 10, section 5.1.2.

As per claim 16, the combination of Baldemair and 3GPP214 teaches the UE of claim 14.

3GPP214 further disclose wherein the processing circuitry is configured to: identify a value of a time domain allocation field of the DCI, and identify the row that corresponds to the value of the time domain allocation field (see page 10-11, sec. 5.1.2.2, the UE shall determine the resource block assignment in frequency domain using the resource allocation field in the detected PDCCH DCI. Two downlink resource allocation schemes type 0 and type 1 are supported. The UE may assume that when the scheduling grant is received with DCI format 1 _0 downlink resource allocation type 1 is used).

As per claim 17, the combination of Baldemair and 3GPP214 teaches the UE of claim 14.

3GPP214 further disclose wherein the  allocation length indicates a number of consecutive symbols allocated for the PDSCH counted from the starting symbol (see page 10, sec. 5.1.2.1, When the UE is scheduled to receive PDSCH by a DCI, the Time-domain PDSCH resources field of the DCI provides a row index of an RRC configured table fpdsch-symbolAllocation], where the indexed row defines the slot offset Ko, the start and length indicator SLIV, and the PDSCH mapping type to be assumed in the PDSCH reception. The slot allocated for the PDSCH is determined by Ko of the indexed row n+Ko, where n is the slot with the scheduling DCI, Ko is based on the numerology of PDSCH, and The starting symbol S relative to [the start of the slot], and the number of consecutive symbols L counting from the symbol S allocated for the PDSCH are determined from the start and length indicator SLIV of the indexed row).

As per claim 18, the combination of Baldemair and 3GPP214 teaches the UE of claim 14.

3GPP214 further disclose wherein the processing circuitry is further configured to determine  whether the starting symbol and the allocation length is a valid combination of parameters based a mapping type of the PDSCH (see para. 0086, 0097, 0112, Fig.10, the maximum number of OFDM symbols that constitute the sub-slot is N.sup.SF,.mu..sub.symb-1, the sub-slot length is indicated by a physical layer control channel (e.g., by DCI format), the sub-slot with the length of N.sup.SF,.mu..sub.symb-1 may start at the second symbol in a slot. The starting position of a sub-slot may be indicated by a physical layer control channel (e.g., by DCI format), see also Fig.15, para. 0137-0142, 0146, upon detection of the UE-specific PDCCH, the UE 102 may receive the corresponding PDSCH. The DCI format of the UE-specific PDCCH may include one or more information field(s), for example, a field for indicating resource block assignment for the PDSCH, a field for indicating the starting position (the index of first OFDM symbol which carries the PDSCH) of the PDSCH, a field for indicating modulation order and transport block size for the PDSCH, see also Table 5 Table 6, para. 0109).

As per claim 21, the combination of Baldemair and 3GPP214 teaches the UE of claim 1.

Baldemair further disclose wherein the one or more TDRA parameters comprise a slot offset, the starting symbol, the allocation length, or a mapping type (see para. 0057-0061, the time-domain resource allocation tables include multiple entries, and the different table entries differ in at least one of OFDM starting symbol and/or scheduled time duration in OFDM symbols. The OFDM symbols is indicated using any two parameters selected from start symbol, stop symbol, and duration in symbols (e.g., start symbol and stop symbol, start symbol and duration, or stop symbol and duration). The start symbol is absolute with respect to the slot boundary, or relative to a scheduling DCI/CORESET).

As per claim 22, the combination of Baldemair and 3GPP214 teaches the UE of claim 4.

3GPP214 further disclose wherein the consecutive symbols is determined from a start and length indicator value (SLIV) parameter (see page 10, sec. 5.1.2.1, When the UE is scheduled to receive PDSCH by a DCI, the Time-domain PDSCH resources field of the DCI provides a row index of an RRC configured table [pdsch-symbolAllocation], where the indexed row defines the slot offset Ko, the start and length indicator SLIV, and the PDSCH mapping type to be assumed in the PDSCH reception. The starting symbol S relative to [the start of the slot], and the number of consecutive symbols L counting from the symbol S allocated for the PD SCH are determined from the start and length indicator SLIV of the indexed row).

As per claim 23, claim 23 is rejected the same way as claim 2.
As per claim 24, claim 24 is rejected the same way as claim 22.

As per claim 25, claim 25 is rejected the same way as claim 21.


Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. (US Prov. 62587524 (prov524) and published as US Pub. No.: 2019/0159213), in view of 3GPP214 (3GPP TS 38.214 v1.3.0, NR, Physical layer procedures for data), and further in view of 3GPP211 (3GPP TS 38.211 v15.0.0, NR; Physical channels and modulation).

As per claim 6, the combination of Baldemair and 3GPP214 disclose the UE of claim 5.

The combination of Baldemair and 3GPP214 however does not explicitly disclose wherein the valid combination of parameters comprises: any number from three to fourteen when the mapping type of the PDSCH comprises a mapping type A; or any number from two to fourteen when the mapping type of the PDSCH comprises a mapping type B.

3GPP211 however disclose wherein the valid combination of parameters comprises: any number from three to fourteen when the mapping type of the PDSCH comprises a mapping type A (see page 61-62, sec. 7.4.1.1.2, the UE shall assume the PD SCH DM-RS being mapped to physical resources according to type 1 or type 2 as given by the higher-layer parameter DL-DMRS-conjig-type, for the reference point for l and the position 10 of the first DM-RS symbol depends on the mapping type, for PDSCH mapping type A, l is defined relative to the start of the slot l0 = 3 if the higher-layer parameter DL-DMRS-typeA-pos equals 3 and l0 = 2 otherwise); or any number from two to fourteen when the mapping type of the PDSCH comprises a mapping type B (see page 61-62, sec. 7.4.1.1.2, for PDSCH mapping type B, l is defined relative to the start of the scheduled PD SCH resources) and lo = 0, The position(s) of the DM-RS symbols is given by l and the last OFDM symbol used for PDSCH in the slot according to Tables 7.4.1.1.2-3 and 7.4.1.1.2-4. The case DL-DMRS-add-pos equal to 3 is only supported whenDL-DMRS-typeA­pos is equal to 2. If the PD SCH duration is 2, 4, or 7 OFDM symbols, and the PDSCH allocation collides with resources reserved for a CORESET, l shall be incremented such that the first DM-RS symbol occurs immediately after the CORESET. When the PDSCH duration is 2 or 4 OFDM symbols, only single-symbol DM-RS is supported). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the valid combination of parameters comprises: any number from three to fourteen when the mapping type of the PDSCH comprises a mapping type A; or any number from two to fourteen when the mapping type of the PDSCH comprises a mapping type B, as taught by 3GPP211, in the system of Baldemair and 3GPP214, so as to support the physical channels and signals for 5G-NR, see 3GPP211, see pages 7-8.

As per claim 12, claim 12 is rejected the same way as claim 6.
As per claim 19, claim 19 is rejected the same way as claim 6.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. (US Prov. 62587524 (prov524) and published as US Pub. No.: 2019/0159213), and further in view of Sheng et al. (US Pub. No.: 2019/0158205).

As per claim 1, Baldemair disclose A user equipment (UE) (see Fig.6, UE 110, prov524, Fig.3, Wireless Device 110), comprising: 
radio front end circuitry (see Fig.6, radio front end circuitry 112, prov524,see Fig.3, radio front end circuitry 112) configured to receive a Radio Resource Control (RRC) message (see Fig.1, Fig.6, para. 0057, time-domain resource allocation tables include pre-defined tables with default values for the time domain resource allocation, tables configured using RRC signaling, and a combination of pre-defined and RRC-configured tables. The time-domain resource allocation tables indicate an allocation of time-domain resources, such as time-domain resources of the PUSCH or PDSCH, for transmission or reception of a wireless signal / UE receiving a RRC message, see also para. 0058) to schedule a Physical Downlink Shared Channel (PDSCH) (see para. 0168, sending the wireless device information indicating one of a plurality of entries within the determined one of the plurality of tables, the selected entry indicating a time-domain resource that has been allocated to the wireless device for the transmission or reception of the wireless signal, also para. 0139, receiving the wireless signal on a physical downlink shared channel (PDSCH) using the allocated time-domain resource, also Fig.1, para. 0057,  the table express the starting (or ending) symbol relative to PDCCH/CORESET symbol(s) used to schedule PDSCH, prov524, claim 1, page 1, lines 27-35, page 2 lines 8-18, 20-28);                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and 
processing circuitry (see Fig.6, processing circuitry 170, prov524,see Fig.3, processing circuitry 170) configured to:
identify a row from the RRC message that indexes a corresponding record in a time domain resource allocation (TDRA) table (see Fig.1, para. 0057-0060, the wireless device determines / identifies which time-domain resource allocation table to use based on first information received from a network node, such as a base station. The wireless device determines a time-domain resource allocated to the wireless device based on the time-domain resource allocation table determined from the first information and based on second information received from the network node, the second information comprise a time-domain resource allocation field, such as a bit field, received in DCI. With respect to the example illustrated in FIG. 1, each table includes four entries such that a time-domain resource allocation field comprising a two bits-wide bit field may be used to select one of the four entries in the table (e.g., value “00” to select the first entry, “01” to select the second entry, “10” to select the third entry, and “11” to select the fourth entry, clearly the UE identifying a row, see also para. 0118-0125, using a selected one of a plurality of tables to determine a time-domain resource that a network has allocated to the wireless device for transmission or reception of a wireless signal. [0119] 7. The method of the previous embodiment, further comprising determining the selected table based on information other than a time-domain resource allocation field received in downlink control information from the network. [0120] 8. The method of any of the previous embodiments, further comprising making the selection of the selected table at the wireless device based on information that is available to both the network and the wireless device. [0121] 9. The method of example embodiment 6, wherein the information used to make the selection of the selected table comprises one or more of: [0122] information contained in downlink control information (DCI) from the network and signalled to the wireless device for another purpose besides identifying the selected time-domain resource allocation; [0123] which DCI format has been used for scheduling (e.g., regular DCI format or fallback DCI format); [0124] which CORSET/search space has been used for scheduling; [0125] if the transmission is slot-based or non-slot-based; see page 27-29, prov 524 ),
identify an entry of the TDRA table that corresponds to the row , determine one or more TDRA parameters from the entry of TDRA table (see Fig.1, para. 0057-0061, the time-domain resource allocation tables include multiple entries, and the different table entries differ in at least one of OFDM starting symbol and/or scheduled time duration in OFDM symbols. The OFDM symbols indicated using any two parameters selected from start symbol, stop symbol, and duration in symbols (e.g., start symbol and stop symbol, start symbol and duration, or stop symbol and duration). The start symbol is absolute with respect to the slot boundary, or relative to a scheduling DCI/CORESET. Different tables could also have different definitions with respect to the starting (or ending) OFDM symbol, see para. also 0102-0108, see page 27-29, prov 524), 
determine one or more TDRA parameters from the entry of the TDRA table (see Fig.1, para. 0057-0061, the absolute numbering could be useful for slot-based or Type A transmission while relative numbering could be preferred by non-slot-based or Type B transmission, each table includes four entries such that a time-domain resource allocation field comprising a two bits-wide bit field may be used to select one of the four entries in the table (e.g., value “00” to select the first entry, “01” to select the second entry, “10” to select the third entry, and “11” to select the fourth entry, as show in Fig.1, for Type A, 01, is the second entry, parameters are Start 2A, Duration 2A,  and para. 0137, 0185, wherein the selected entry indicates at least two of a start symbol, a stop symbol, and a duration in symbols for the transmission or reception of the wireless signal, see also para. 0105-0116, wherein the first information comprises one or more of: [0106] a. information contained in downlink control information (DCI) from the network and signalled to the wireless device for another purpose besides determining the time-domain resource; [0107] b. information indicating which DCI format has been used for scheduling (e.g., regular DCI format or fallback DCI format); [0108] c. information indicating which CORSET/search space has been used for scheduling; [0109] d. information indicating if the transmission is slot-based or non-slot-based; [0110] e. carrier aggregation related information; [0111] f. bandwidth part related information; [0112] g. information indicating a slot format; [0113] h. information indicating if the transmission is single slot or multi-slot; [0114] i. configuration of downlink/uplink indicator received in DCI; [0115] j. Radio Network Temporary Identifiers (RNTI); and/or [0116] k. information indicating numerology (e.g., OFDM subcarrier spacing and/or cyclic prefix, see page 27-29, prov 524), and
wherein the one or more TDRA parameters includes a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length (see para. 0236-0238, the scheduling DCI provide an index into a UE-specific table giving the OFDM symbols used for the PDSCH (or PUSCH) transmission, including a starting OFDM symbol and a length in OFDM symbols of the allocation).
Although Baldemair disclose one or more TDRA parameters includes a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length,

Baldemair however does not explicitly disclose decode the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length, and control reception of the PDSCH based on the starting symbol and the allocation length;

Sheng however disclose decode one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length (see para. 0097, 0112,  the starting position of a sub-slot is derived from information blind decoding candidate index / identify a starting symbol, a given transport block is allocated to a slot, the sub-slot is configured by higher layer, the UE 102 and the gNB 160 use the sub-slot as well as the slot. The sub-slot include one or more OFDM symbols. The maximum number of OFDM symbols that constitute the sub-slot may be N.sup.SF,μ.sub.symb−1, and the sub-slot length is configured by higher layer signaling / the allocation length, see also Fig.15, para. 0137-0142, 0146, 0180-0183, upon detection of the UE-specific PDCCH, the UE 102 receive the corresponding PDSCH. The DCI format of the UE-specific PDCCH include one or more information field(s), a field for indicating resource block assignment for the PDSCH, a field for indicating the starting position (the index of first OFDM symbol which carries the PDSCH) of the PDSCH, a field for indicating modulation order and transport block size for the PDSCH) and 
control reception of the PDSCH based on the starting symbol and the allocation length (see Fig.15, para. 0130-0131, 0133-0134, the starting and/or ending position(s) of PDSCH is indicated via the scheduling PDCCH. More specifically, the DCI format which schedule PDSCH include information field(s) for indicating the starting and/or ending position(s) of the scheduled PDSCH, the UE 102 include PDSCH receiving circuitry which is configured to receive the PDSCH upon the detection of the corresponding PDCCH, also para. 0149, the UE 102 may have to receive PDCCH, PDSCH, or CSI-RS in the set of symbols of the slot if the UE 102 receives a corresponding indication by a DCI format with CRC scrambled by C-RNTI or a configuration by higher layers, the UE 102 configured for reception of PDCCH or trigger type 0 CSI-RS).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to decode the one or more TDRA parameters to identify a starting symbol with respect to a start of a slot in which the PDSCH is to be received and an allocation length, and control reception of the PDSCH based on the starting symbol and the allocation length, as taught by Sheng, in the system of Baldemair, so as to improve communication flexibility for wireless communication devices, see Sheng, see page 10, section 5.1.2.

As per claim 9, claim 9 is rejected the same way as claim 1.
As per claim 14, claim 14 is rejected the same way as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US Pub. No.: 2019/0150142).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469